    Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 1 of 13 PageID: 1067




NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

     GERALD DRAUGHN,                                              Civil Action No.: 19-cv-00109
                       Plaintiff,
            v.
                                                                            OPINION
     COMMISSIONER OF SOCIAL SECURITY,
                       Defendant.

CECCHI, District Judge.

          Gerald Draughn (“Plaintiff”) appeals a decision by the Commissioner of the Social

Security Administration (“Commissioner”) denying his application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act (“SSA”). ECF No. 1. The Court decides

this motion without oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons

set forth below, the decision of the Administrative Law Judge is affirmed.

I.        BACKGROUND

          A.     Procedural History

          On April 14, 2010, Plaintiff filed an application for SSI, alleging disability as of March 17,

2009, which was denied initially and on reconsideration. Tr. 1 at 24. On April 20, 2012, a hearing

was held before ALJ Joel Friedman (“ALJ Friedman”). Id. at 37. ALJ Friedman issued his decision

on August 30, 2012, concluding that Plaintiff was not disabled under the SSA at any point from

the application date through the date of decision. Id. at 31. Plaintiff then moved to Ohio. Id. at 8.

Plaintiff’s subsequent request for review by the Appeals Council was denied on April 27, 2015.

Id. at 1–5. He then appealed the decision in the district court in Ohio.




1
    “Tr.” refers to the certified record of the administrative proceedings. ECF No. 8.
    Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 2 of 13 PageID: 1068




         On September 27, 2016, the United States District Court for the Southern District of Ohio

reversed ALJ Friedman’s decision, finding that he failed to specify his reasons for not giving

controlling weight to the opinion of Plaintiff’s treating physician, Dr. Agron Elezi, M.D. Draughn

v. Comm’r of Soc. Sec., No. 15-2440, 2016 WL 5387695, at *7–9 (S.D. Ohio Sept. 27, 2016) (the

“Ohio Opinion”). The Ohio court held that ALJ Friedman’s decision was not based on substantial

evidence and remanded for further consideration of Dr. Elezi’s opinion in the residual functional

capacity (“RFC”) analysis. Id. at *9.

         At some point thereafter Plaintiff returned to New Jersey. On June 20, 2018, a de novo

hearing was held before ALJ Andrea Addison (“ALJ Addison” or “the ALJ”). Tr. at 567–92. On

September 10, 2018, ALJ Addison issued a decision which again concluded that Plaintiff was not

disabled under the SSA at any point from the application date, April 14, 2010, through July 2017. 2

Id. at 544–53. Plaintiff then filed the instant appeal. ECF No. 1.

         B.     Factual Background

         Plaintiff, an adult male, was born on September 11, 1972. Tr. at 88. Plaintiff has a twelfth-

grade education and previously worked as a material distributer, bagger, and laborer. Id. at 89. He

has not worked since 2010. Id. at 48–49. Plaintiff has sarcoidosis and asthma. Id. at 88.

         At the hearing before ALJ Friedman in 2012, Plaintiff testified that he could not work due

to fatigue, sharp pains in his abdomen, daily acute pain, frequent vomiting, and shortness of breath.

Id. at 47. He further testified that a back injury and kidney stones prevented him from sitting for

longer than a half hour and that standing for longer than a half hour to an hour caused lower back

pain and shortness of breath. Id. at 48. Plaintiff was prescribed Prednisone for sarcoidosis,




2
 ALJ Addison’s decision only covered up to July 2017 when Plaintiff became disabled on an
unrelated impairment which was not the subject of ALJ Addison’s decision. Tr. at 553.


                                                  2
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 3 of 13 PageID: 1069




Tramadol for back pain, had two inhalers for pulmonary COPD, and testified that he experienced

side effects from his medications including fatigue, break outs, hot flashes, and “little mood

swings.” Id. at 51–52. Plaintiff testified that he lived with his mother at the time and sometimes

cooked or helped her with chores around the house, and that his hobbies included reading and

working with his hands. Id. at 56–57. Plaintiff could not lift more than 20 pounds, could walk for

a couple blocks before requiring a break for fatigue, and stated that pain in his right shoulder

prevented him from sleeping on that side or reaching overhead. Id. at 57–58.

       At the hearing before ALJ Addison in 2018, Plaintiff testified that between April 2010 and

July 2017 he suffered from breathing problems and asthma attacks for which he received breathing

treatments and used an inhaler, and that as a result, he mostly stayed indoors and was very sensitive

to pollen and extreme temperatures. Id. at 575–77, 581. Plaintiff again testified to suffering from

kidney stones, sarcoidosis, and constant fatigue. Id. at 578–79.

II.    LEGAL STANDARD

       A.      Standard of Review

       District courts have jurisdiction to review final decisions by the Commissioner. 42 U.S.C.

§§ 405(g), 1383(c)(3). The Court gives deference to administrative findings and does not “re-

weigh the evidence or impose [its] own factual determinations.” Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 359 (3d Cir. 2011); see 42 U.S.C. § 405(g). Still, the Court must examine the record

as a whole to determine whether the ALJ’s findings were supported by substantial evidence. Reefer

v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003). “Substantial evidence” is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. (citation omitted); see

Daniels v. Astrue, No. 08-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009) (quoting

Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966)) (“In an adequately developed factual




                                                 3
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 4 of 13 PageID: 1070




record substantial evidence may be ‘something less than the weight of the evidence, and the

possibility of drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial evidence.’”). Thus, the Court

will not disrupt an ALJ’s decision merely because it would have reached a different conclusion.

Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir. 2007).

       B.      Determining Disability

       To be eligible for SSA benefits, an individual must meet the definition of “disabled,” i.e.,

“unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§§ 1382c(a)(3)(A), 423(d)(1)(A). The disability inquiry asks whether the individual’s “physical

or mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Id.

§§ 1382c(a)(3)(B), 423(d)(2)(A); see also id. §§ 423(d)(3), 1382c(a)(3)(D) (defining “physical or

mental impairment” as “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques”). Disability determinations must be individualized and based

on evidence cited at a hearing. Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).

       C.      Sequential Evaluation Process

       The Social Security Administration uses a five-step sequential evaluation process to

evaluate disability claims. 20 C.F.R. §§ 404.1520, 416.920. First, the ALJ learns whether the

plaintiff is currently engaged in substantial gainful activity. Sykes, 228 F.3d at 262. Second, if he




                                                 4
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 5 of 13 PageID: 1071




is not, the ALJ ascertains whether the plaintiff has a severe impairment that significantly limits his

ability to work. Id. Third, if he has an impairment, the ALJ considers if, based on the medical

evidence, his impairment meets the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1 (the “Listings”), which results in a presumption of disability. Id. If his impairment

is not listed, the ALJ determines how much RFC the plaintiff has despite his impairment. Id. at

262–63. Fourth, the ALJ considers whether the plaintiff has enough RFC to perform his past work.

Id. Fifth, if not, the ALJ determines whether there exists other work in the national economy the

plaintiff can perform. Id. The ALJ proceeds through the steps until it is determined whether the

plaintiff is or is not disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The plaintiff bears the

burden of proof at steps one, two, and four, upon which the burden shifts to the Commissioner at

step five. Sykes, 228 F.3d at 263. Neither party bears the burden at step three. Id. at n.2.

III.   DISCUSSION

       A.      Summary of ALJ Addison’s Decision

       ALJ Addison concluded that none of Plaintiff’s severe impairments met or medically

equaled a listed impairment and that Plaintiff had the RFC to perform light work with restrictions,

for which jobs existed in the national economy. Tr. at 546–53. At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since April 14, 2010, his application date.

Id. at 546. At step two, the ALJ found that Plaintiff had five severe impairments: asthma,

splenomegaly, right shoulder disorder, sarcoidosis, and osteoarthritis. Id. At step three, the ALJ

determined that Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the severity of any impairment under the Listings. Id. The ALJ then concluded

that Plaintiff had the RFC to perform light work, as defined by the SSA, with the following

limitations: occasional overhead reach with his dominant right shoulder; occasional climbing of




                                                  5
    Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 6 of 13 PageID: 1072




ramps or stairs, balancing, stooping, kneeling, crouching, and crawling (no climbing of ladders,

ropes, or scaffolds); avoidance of concentrated exposure to extreme heat or cold, wetness, and

humidity; avoidance of even moderate exposure to pulmonary irritants; off task 10% of the day

due to symptoms; and an at-will sit/stand option without going off task. Id. at 547–48. At step

four, the ALJ stated that Plaintiff had no past relevant work. Id. at 552. At step five, the ALJ found

that, considering Plaintiff’s age, education, work experience, and RFC, jobs existed in significant

numbers in the national economy that he could perform. Id. Accordingly, the ALJ concluded that

Plaintiff was not disabled under the SSA between April 2010 and July 2017. Id. at 553.

         B.     Analysis

         Plaintiff argues that this Court should remand to the Commissioner because ALJ Addison’s

decision failed to comply with the substantial evidence standard in its RFC assessment and

subsequently failed to consider all of Plaintiff’s RFC limitations in the hypotheticals posed to the

Vocational Expert (“VE”) at step five. ECF No. 16 (“Pl. Br.”) at 13.

                1. Medical Opinion Evidence and RFC Analysis

         Plaintiff first argues that remand is required because the ALJ’s RFC analysis failed to

comply with the Ohio Opinion’s findings and instructions for remand by disregarding the opinion

of Plaintiff’s treating physician, Dr. Elezi, and that as a result of this error, the “decisional RFC”

was not supported by substantial evidence and was contradicted by the opinion of Dr. Elezi. 3




3
  Plaintiff further argues that the RFC is also inconsistent with the opinion of the Commissioner’s
treating physician, Dr. Mark Weaver, M.D., but that is not supported by the record. See Pl. Br. at
24–25 (“Dr. Weaver’s RFC opinion bears no resemblance to the decisional RFC. . . . [T]he ALJ
didn’t accept the findings of Dr. Weaver.”). As explained more fully below, the ALJ did credit
Dr. Weaver’s opinion about Plaintiff’s physical abilities, and as a result, the ALJ’s RFC
determination took into consideration, and was consistent with, the opinion of Dr. Weaver, in
addition to other objective record evidence. In sum, the ALJ did not reject Dr. Weaver’s opinion
nor was the RFC determination inconsistent with Dr. Weaver’s opinion.


                                                  6
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 7 of 13 PageID: 1073




       Plaintiff relies heavily on the Ohio Opinion finding error in ALJ Friedman’s failure to

explain why he did not give controlling weight to Dr. Elezi’s opinion. Id. at 15. Plaintiff argues

that the Ohio Opinion’s remand “centered around and upon the prior ALJ’s rejection of treating

physician Dr. Elezi’s medical opinion.” Id. at 16. The Court notes, however, that the Ohio court

did not remand because ALJ Friedman discounted Dr. Elezi’s opinion; it remanded specifically

because ALJ Friedman “d[id] not sufficiently set forth good reasons” for not according controlling

weight to the treating physician’s opinion, and thus “d[id] not comport with [the] requirement that

numerous factors must be considered where an ALJ does not give a treating source’s opinion

controlling weight.” Draughn, 2016 WL 5387695, at *7. Thus, according to the Ohio court, the

critical deficiency in ALJ Friedman’s decision was his “fail[ure] to provide any detailed analysis

behind his conclusion that Dr. Elezi’s opinion [was] inconsistent with the totality of the medical

evidence.” Id. at *8. Moreover, to the extent the Ohio Opinion included a “directive” for remand,

it was only for the ALJ to sufficiently explain whether controlling weight was given to the opinion

of Plaintiff’s treating physician and to support the RFC assessment with substantial evidence. See

20 C.F.R. §§ 404.1527(b), 404.1545(a)(1). As set forth below, the Court finds that ALJ Addison

fully explained her decision to accord little weight to Dr. Elezi’s opinion, and as such, she complied

with the Ohio Opinion and the substantial evidence standard under the SSA and Third Circuit law.

       An individual’s RFC is the most he can still do in a work setting despite limitations caused

by his impairments. Id. § 404.1545(a)(1). To make the RFC assessment, an ALJ must consider all

medical opinion evidence together with other relevant evidence in the record. Id. § 404.1527(b).

An ALJ must also allocate weight to each medical opinion on which she relies. Shaud v. Colvin,

No. 15-2278, 2016 WL 1643405, at *7 (D.N.J. Apr. 26, 2016). Although opinions of treating or

examining physicians typically deserve significant weight, an ALJ is not bound by these opinions.




                                                  7
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 8 of 13 PageID: 1074




20 C.F.R. § 404.1527(d); Kanakis v. Comm’r of Soc. Sec., 649 F. App’x 288, 291–92 (3d Cir.

2016). It is the responsibility of the ALJ, and not the treating or examining physician, to make the

final RFC decision. 20 C.F.R. §§ 404.1527(c), (d) (explaining that an ALJ considers, inter alia,

the extent to which a medical opinion is consistent with the record as a whole and supported by

relevant evidence). Furthermore, when faced with conflicting evidence, an ALJ has significant

discretion in choosing whom to credit. Brown v. Astrue, 649 F.3d 193, 196 (3d Cir. 2011) (citation

omitted) (“[T]he ALJ is entitled to weigh all evidence in making its finding . . . [and] is not bound

to accept the opinion or theory of any medical expert, but may weigh the medical evidence and

draw its own inferences.”); Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir.

2000) (“Although the ALJ may weigh the credibility of the evidence, he must give some indication

of the evidence which he rejects and his reason(s) for discounting such evidence.”). Thus, a

treating physician’s opinion concerning the nature and severity of a claimant’s impairments is

given controlling weight when it is not inconsistent with other substantial evidence in the record.

20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2); Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999).

       Applying these principles here, the Court finds that ALJ Addison’s RFC determination was

supported by substantial evidence and that she did not commit reversible error in deciding not to

accord Dr. Elezi’s opinion controlling weight. Indeed, the RFC assessment included: (1) a review

of the extensive record evidence, including the medical opinion evidence from treating, examining,

and consulting physicians, and the medical test results; (2) a discussion of Plaintiff’s personal and

medical history, conditions, symptoms, and testimony of the same; and (3) a detailed explanation

of which evidence the ALJ credited and discredited (including Dr. Elezi’s opinion). Tr. at 544–53.

       On April 3, 2012, Dr. Elezi completed a “Medical Source Statement of Ability to do Work-

Related Activities (Physical)” form, opining on Plaintiff’s physical health and RFC. Id. at 535–36.




                                                 8
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 9 of 13 PageID: 1075




Dr. Elezi indicated that Plaintiff: could sit for 0–2 hours and stand/walk for 1 hour; had to alternate

sitting and standing every 30 minutes; could occasionally lift/carry less than 10 pounds but never

more; and could occasionally push/pull with his upper body but never with his lower body. Id. at

535. Dr. Elezi also indicated that Plaintiff could: climb stairs (rarely), but never ramps, ladders,

ropes, or scaffolds; bend/stoop (rarely); balance (occasionally); and kneel or crouch (rarely). Id.

Finally, Dr. Elezi indicated that Plaintiff had manipulative limitations: reaching in all directions

(rarely), handling (occasionally), fine manipulation and skin reception (frequently); environmental

limitations: temperature extremes, dust, humidity/wetness, and fumes, odors, chemicals, gases;

and that he required accommodations: unscheduled breaks, absence from work 3 days or more

per month. Id. at 536.

       At the de novo hearing ALJ Addison specifically asked Plaintiff’s counsel about the lack

of objective evidence to support Dr. Elezi’s opinion, which, as she noted in her decision, SSA

regulations required her to consider. Id. at 551 (“[C]laimant’s representative did not have an

explanation regarding the lack of any notes or records from Dr. Elezi.                The claimant’s

representative also stated that the record was complete, and therefore, the undersigned finds that

there is nothing in the record to show that Dr. Elezi actually treated or performed any objective

testing or analysis of the claimant or his records.”); see 20 C.F.R. § 416.921 (explaining that “a

physical or mental impairment must be established by objective medical evidence from an

acceptable medical source”); id. § 416.929(a) (explaining that an ALJ considers the extent to

which a claimant’s symptoms “can reasonably be accepted as consistent with the objective medical

evidence,” and that such statements cannot alone establish disability as there “must be objective

medical evidence from an acceptable medical source”); SSR 16-3p (directing ALJs to consider all

record evidence when evaluating symptoms).




                                                  9
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 10 of 13 PageID: 1076




       Despite Plaintiff’s contention that “Dr. Elezi sent [him] to several specialists for imaging

and other testing,” Pl. Br. at 19, the record was devoid of any progress notes from Dr. Elezi or any

evidence that Dr. Elezi actually reviewed or relied on such testing in preparing the RFC form.

After surveying the record for any evidence to support Dr. Elezi’s opinion, and confirming the

lack of such evidence with Plaintiff’s counsel, ALJ Addison properly concluded that “[t]here is no

evidence to support what evidence or findings Dr. Elezi relied upon to support his conclusions and

opinions, and therefore, the undersigned finds that Dr. Elezi’s opinions are unreliable and

inconsistent with the overall evidence that show minimal treatment.” Tr. at 551. As a result, Dr.

Elezi’s opinion was not entitled to controlling weight and ALJ Addison was permitted to evaluate

and weigh it against the other medical evidence in the record. See 20 C.F.R. §§ 404.1527(d),

416.927(d); Money v. Barnhart, 91 F. App’x 210, 213 (3d Cir. 2004). The ALJ properly reviewed

and discussed the other medical opinion evidence from consulting physician Dr. Weaver, and from

state agency physicians Drs. K Lancaster, M.D. and Nikolaos Galakos, M.D., and explained why

they were entitled to great, and partial weight, respectively. Tr. at 550–51. After thoughtful

consideration of all the medical evidence, the ALJ accorded Dr. Elezi’s opinion little weight

because it was unsupported by any objective evidence and inconsistent with the evidence overall

and with Dr. Weaver’s objective findings. 4 Id.; see Plummer, 186 F.3d at 429 (noting that an ALJ

may reject the opinion of a treating physician based on inconsistencies and/or conflicting medical

evidence).

       Specifically, the ALJ noted several inconsistencies between Dr. Elezi’s opinion and the

other record evidence, medical opinion evidence, and objective testing.          For example, the



4
  In contrast to Dr. Elezi, the ALJ found Dr. Weaver’s opinion, which was based on his physical
examination of Plaintiff, consistent with the objective record evidence, including medical test
results and Plaintiff’s testimony about his activity level. Tr. at 550.


                                                10
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 11 of 13 PageID: 1077




pulmonary testing “revealed no significant obstruction of airflow.” Tr. at 549. In addition,

Plaintiff’s testimony about his activities “indicate[d] that he remained quite active prior to July

2017.” Id. He had no problems attending to personal care needs and he “engaged in multiple

activities” such as spending time with his girlfriend and his children, playing board games and

cards, watching television, writing letters, and traveling alone or independently. Id. Thus, his

reported activities were inconsistent with his claimed limitations. Id. Further, the ALJ noted that

Plaintiff had “undergone minimal treatment” and “did not seek treatment for his ailments between

the alleged onset date and 2017” as shown by the overall evidence and the relatively few treatment

records prior to 2017. Id. at 549, 550. Moreover, Dr. Weaver noted that Plaintiff “exhibited normal

sensation, satisfactory breathing sounds during testing, normal range of motion in his neck with

no tenderness, and negative straight leg raising tests.” Id. at 550. Dr. Weaver also found that

although Plaintiff has some tenderness in his knees and legs, he “had no atrophy in his extremities,

normal strength in all extremities, normal range of motion in all joints (except the right shoulder

and left knee), and intact range of motion with no tenderness in his spine.” Id. The ALJ also noted

that based on his examination of Plaintiff, Dr. Weaver opined that although Plaintiff would have

some limitations, he “would have the capability to perform physical activities involving sitting,

occasional light lifting and carrying, handling objects, and travelling.” Id. Finally, after reviewing

Plaintiff’s records, state agency physicians Drs. Lancaster and Galakos “found that the claimant

would be able to lift/carry up to 20 pounds occasionally and up to 10 pounds frequently, stand/walk

for up to 6 hours in an 8-hour workday, and sit for up to 6 hours in an 8-hour workday.” Id.

       Thus, in light of these inconsistencies, the ALJ was entitled to accord Dr. Elezi’s opinion

less evidentiary weight in the RFC assessment. See Mason v. Shalala, 994 F.2d 1058, 1065 (3d

Cir. 1993) (citation omitted) (“Form reports in which a physician’s obligation is only to check a




                                                 11
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 12 of 13 PageID: 1078




box or fill in a blank are weak evidence at best. . . . [W]here these so-called [RFC] ‘reports are

unaccompanied by thorough written reports, their reliability is suspect.’”).

       Based on the foregoing, the Court finds that ALJ Addison’s decision was based on

substantial evidence and that it complied with the Ohio Opinion’s remand instructions. In making

her RFC assessment, the ALJ adequately considered all the record evidence, properly weighed

credibility, and explained her decision not to accord controlling weight to the opinion of Plaintiff’s

treating physician. See Burnett, 220 F.3d at 121 (“In making a residual functional capacity

determination, the ALJ must consider all evidence before him.”); Plummer, 186 F.3d at 429. For

these reasons, the Court will not disturb the ALJ’s decision and thus will not remand.

               2. Step Five and Questioning of the Vocational Expert

       Plaintiff argues that the ALJ erred in posing “a non-evidentiary RFC in hypothetical

questioning of the VE,” and also appears to argue that the questions posed to the VE did not reflect

all of his impairments. Pl. Br. at 28–30. Yet Plaintiff fails to identify which impairments were

allegedly omitted from questioning. At step five, an ALJ is not required to submit to the VE every

alleged impairment, only the credibly established ones. Rutherford v. Barnhart, 399 F.3d 546, 554

(3d Cir. 2005). Here, ALJ Addison complied with this requirement by posing hypotheticals to the

VE that included all the limitations identified in the RFC assessment. Tr. at 586–87. Moreover,

because the Court has already determined that the RFC was supported by substantial evidence,

Plaintiff’s claim that deficiencies in the RFC analysis negatively impacted questioning of the VE

is without merit and the Court will not remand on this basis.

       In conclusion, the Court finds that neither reversal nor remand is appropriate as ALJ

Addison’s decision is “comprehensive and analytical,” Cotter v. Harris, 642 F.2d 700, 705 (3d

Cir. 1981), and supported by substantial evidence, 42 U.S.C. § 405(g).




                                                 12
Case 2:19-cv-00109-CCC Document 18 Filed 08/31/20 Page 13 of 13 PageID: 1079




IV.    CONCLUSION

       For the reasons set forth above, the decision of the ALJ is affirmed. An appropriate Order

accompanies this Opinion.

DATED: August 31, 2020


                                                        CLAIRE C. CECCHI, U.S.D.J.




                                               13
